The defendant was indicted for the crime of murder and on trial the jury found him guilty of murder. Before judgment he moved the presiding Justice to set aside the verdict because it was against the law, the evidence and the weight of evidence. This motion was overruled and the defendant appealed to the Law Court as provided by Revised Statutes, chapter 135, section 27. In relation to this appeal the rescript says: "After a careful examination and consideration of all the evidence it is the unanimous opinion of the court that the jury was justified by the evidence in returning a verdict of guilty of murder against the defendant.”
After hearing the evidence, arguments of counsel and the charge of the presiding Justice, the jury retired to consider the case and *537after being out for several hours, returned into court for additional instructions. After the presiding Justice had given a part of the instructions called for by the jury, he discovered that the defendant was not present. Thereupon he said : "Mr. Sheriff, it has occurred to me I can’t say a word without the respondent present. I shall have to repeat what I have said, and have him sent for. Strike it all out Mr. Reporter. You will have to wait for the respondent to be brought in, gentlemen.” After the defendant had been brought into court, and the reporter ordered to strike out the instructions already given, the presiding Justice, in the presence of the defendant, proceeded to give the instructions called for by the jury. The defendant then excepted to the instructions given in his absence. During the entire proceedings the counsel for the defendant was present and offered no objections.
Eugene A. Holmes, County Attorney, and Warren C. PhilbrooJc, Attorney General, for the State.
Hon A. H. Powers, for the defendant.
In relation to the exceptions, the rescript says: "The defendant also presented a bill of exceptions, but inasmuch as a majority of the Justiceshearing the cause do not concur in sustaining the exceptions they are overruled.”
Decision of the presiding Justice overruling the motion for a new trial affirmed. Exceptions overruled. Judgment for the State.